Citation Nr: 0924092	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-31 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2009, the Veteran testified before the undersigned 
member of the Board of Veterans' Appeals during a video 
conference hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained by VA to 
the extent possible.

2.  Any current hearing loss is not shown to have had its 
onset during active service or for years thereafter.


CONCLUSION OF LAW

The Veteran does not have hearing loss, to include 
sensorineural hearing loss, that was incurred in or 
aggravated by active service or that may be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 38 
C.F.R. § 3.159(b)(1).

A review of the record reveals there has been essential 
compliance with these mandates.  The Veteran was informed by 
letters, to include a letter dated in September 2005, as to 
what the evidence had to show to support his claim and how VA 
would help him obtain evidence for the claim.  He was also 
told that it was his responsibility to make sure VA received 
all requested records that were not in the possession of a 
Federal department or agency.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board by way of a hearing in May 2009.  It appears that 
all known and available records relevant to the issue on 
appeal have been obtained and associated with the claims 
file, and the Veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is therefore necessary to meet the requirements of the 
VCAA.

Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a 
current disability that was incurred in or aggravated by 
active military service. 38 C.F.R. § 3.303(d).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifested to a degree of 10 percent 
or more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the Veteran's discharge date.  See 38 C.F.R. § 
3.307(a)(2).  There is no statutory or regulatory provision 
to allow for an extension of a presumptive period.

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 
1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate 
any one element, denial of service connection will result.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for Veterans' benefits.  A Veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Principi, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (The law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

The Veteran has alleged that service connection is warranted 
for hearing loss because of the noise exposure he sustained 
during service.  The Veteran was assigned to the 35th 
Engineer Combat and he described his duties during service as 
widening highways and building bridges, which included 
conducting mine sweeps and detonating explosives.  He also 
exposed to helicopter noise and noise from his weapon, an M-
14.  In support of his claim, the Veteran has submitted a 
statement from his sister, dated in July 2005, which 
indicates that the Veteran's hearing acuity has diminished 
over the yeas since his return from service.

A review of the service treatment record fails to demonstrate 
complaints of, treatment for, or a diagnosis of hearing loss.  
The Veteran was accorded an audiologic examination upon 
induction in August 1965.  At that time, decibel loss in the 
left ear was 5 at 1000, 15 at 2000, 15 at 3000, and 15 at 
4000.  As for the right ear, decibel loss was 5 at 1000, 15 
at 2000, 10 at 3000, and 10 at 4000.  The Veteran was 
accorded an audiologic examination upon separation in 
November 1967.  At that time, decibel loss in the left ear 
was 5 at 1000, 5 at 2000, and -5 at 4000.  As for the right 
ear, decibel loss was -10 at 1000, 5 at 2000, and 0 at 4000.  
Furthermore, one month after his discharge from service, no 
hearing loss was noted upon VA examination dated in December 
1967.

VA treatment records demonstrate that that the Veteran's 
hearing was evaluated in June 2005, the record indicated that 
there were no prior evaluations for review.  At that time, 
the results suggested hearing within normal limits sloping to 
a moderate sensorineural hearing loss.  The Veteran was 
subsequently issued hearing aids in July 2005.  

Upon VA examination dated in January 2006, the Veteran was 
diagnosed as having bilateral high frequency sensorineural 
hearing loss.  Upon review of the record and the historical 
information as provided by the Veteran, the examiner 
commented that it was apparent that the Veteran's current 
decline in hearing had occurred subsequent to discharge from 
service.  The examiner's conclusions were substantiated by 
the fact that completely normal audiometric thresholds were 
recorded upon separation from service.  Furthermore, hearing 
loss due to acoustic trauma occurs within the time frame of 
exposure and not years later.  The examiner ascertained that 
the most likely etiology of the Veteran's current hearing 
loss was age related factors, presbycusis.  The VA examiner 
concluded that based on clear and convincing evidence it was 
less likely than not that the Veteran's current hearing loss 
was related to military noise exposure and/or acoustic 
trauma.  

A longitudinal review of the evidence shows no medical 
evidence of the Veteran having hearing loss in service or for 
years thereafter.  First, the Veteran has testified testimony 
that he did not experience any decrease in hearing acuity 
until 10 years after his discharge from service.  
Additionally, the record does not contain any indication of a 
hearing loss disability for approximately 40 years after the 
Veteran's discharge from service, when he was diagnosed as 
having hearing loss and prescribed hearing aids in 2005.  

On the question of medical causation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical opinion.  38 C.F.R. § 3.159.  In this respect, a VA 
examiner has reviewed the record and opined that the 
Veteran's current loss is age related.  The Board 
acknowledges the Veteran's contentions, however, as lay 
persons, the Veteran and his sister are not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements and testimony that the current hearing 
loss problems are attributable to service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In conclusion, in the absence of any relevant medical 
findings indicating a causal relationship between hearing 
loss in the one hand and the Veteran's service, the 
preponderance of the evidence is against service connection 
for hearing loss.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
Veteran's claim that would give rise to a reasonable doubt in 
favor of him, the benefit of the doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hearing loss is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


